Citation Nr: 0716078	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-10 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs improved pension benefits in the calculated initial 
amount of $16,278.00, reduced as of June 2005 by repayment 
through withheld benefits to $11,962.00.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the St. 
Petersburg, Florida, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee on Waivers or Committee), 
which denied waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $16,278.00 upon its finding of bad faith.  
The veteran's timely substantive appeal was received in March 
2005, after the Committee issued a statement of the case 
(SOC) in February 2005.  


FINDINGS OF FACT

1.  The veteran failed to report his income from the Social 
Security Administration (SSA) after being notified by VA that 
any such income was pertinent to his award for VA pension 
benefits.  

2.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.

3.  The collection of any portion of the debt would not 
deprive the veteran of basic necessities.

4.  Recovery of the debt will not nullify the objective for 
which veterans' benefits are intended, as the benefits the 
veteran receives from SSA and VA provide for basic 
necessities.  

5.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of the VA pension benefits which were terminated 
effective upon the veteran's award of SSA benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of the 
veteran's pension benefits in the calculated initial amount 
of $16,278.00, reduced as of June 2005 to $11,962.00, are not 
met.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran agrees that his receipt of benefits from the 
Social Security Administration (SSA) while he was receiving 
VA pension benefits created an overpayment of benefits to 
him, but contends that the debt created by the payment to him 
of the excess benefits was unintentional on his part, and 
that repayment of that debt should be waived in view of his 
current financial difficulties.  

The veteran's representative contends that the veteran's 
November 2004 personal hearing testimony that he provides 
food and shelter for his mother, because she has no income 
left after paying for her medications, constitutes an implied 
claim that the veteran's mother is a dependent parent.  The 
representative argues that the claim should be remanded so 
that the veteran's claim for his mother's dependency can be 
processed and the amounts of pension and compensation to 
which he was entitled be recalculated.  The Board notes that 
the veteran was not entitled to receipt of pension during the 
period when the overpayment was created, so recalculation of 
his entitlement to pension would not serve to reduce the 
overpayment.  

As to the assertion that the claim should be remanded for 
recalculation of compensation benefits, the Board notes that 
regulations governing veterans' benefits provide that a 
veteran who has a qualified dependent is entitled to an 
increased compensation benefit only if the veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 C.F.R. § 3.4(b)(2).  During 
the period when the overpayment at issue was created, the 
veteran was entitled only to compensation at a 10 percent 
level.  Although his compensation was later increased to 40 
percent, effective in November 2004, he was not entitled to 
compensation at a 30 percent or greater rate at any time 
during the creation of the overpayment.  Therefore, Remand to 
determine whether the veteran had a dependent parent during 
that period, so that the amount of compensation to which he 
was entitled could be recalculated, would be fruitless.  
Remand of the request for waiver is not required.  

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

However, the Court has held that the notice and duty-to-
assist provisions of the VCAA do not apply to claims for 
waiver of recovery of overpayments.  Barger v. Principi, 16 
Vet. App. 132 (2002).  In any event, the veteran and his 
representative have been afforded opportunities to present 
information and evidence in support of the claim, have been 
furnished the reasons and bases for the denial of his claim, 
and have been afforded opportunities to respond.  Hence, the 
claim is ready to be considered on the merits.

Applicable law and regulations

The term "overpayment" refers to benefit payments made to a 
beneficiary in excess of the amount to which such beneficiary 
is entitled.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
An overpayment creates a debt to the government which the 
beneficiary is required to repay.  

A payee who receives an overpayment of benefits administered 
by VA may request waiver of the debt to VA.  However, if 
there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  

In other words, any indication that the veteran committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases: only if the veteran is free from all taint of fraud in 
connection with his claim for benefits may waiver on account 
of "equity and good conscience" be considered.  See Farless 
v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense.  A claimant's conduct in connection with 
an overpayment exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 
38 C.F.R. § 1.965(b).

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of recovery of an overpayment, the Court has held 
that the Board is required to review that determination.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Procedural matters

As noted above, the Court has held that the duty to notify 
and assist requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) do not apply to claims for waiver of recovery 
of overpayments.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  There are, however, other procedural due process 
requirements that are applicable in the context of 
overpayment issues.

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In 
this case, the veteran was initially advised in August 2002 
that he had received pension benefits while receiving SSA 
benefits.  In August 2002, the veteran agreed that he was 
receiving SSA benefits, and agreed to adjustment of the award 
of pension benefits so that no additional overpayment would 
be created.  In September 2002, he was notified that his 
benefits would be reduced to the amount he was entitled based 
on his 10 percent disability rating.  In December 2002, the 
veteran was notified that he owed VA $16,278 as the result of 
the overpayment of veterans' benefits.  

The procedural requirements that the veteran be notified of 
the debt and of his right to request waiver of that debt has 
been satisfied.  This appeal results form the veteran's 
request for waiver of the overpayment, so it is clear he was 
notified of his right to seek such waiver.

Before adjudicating a waiver application, the lawfulness of a 
debt must first be decided.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991).  If the creation of the debt at 
issue is the sole result of VA administrative error, the debt 
is, in essence, not owed.  See 38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b)(2) (the effective date of reduction or 
discontinuance of pension by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).

The evidence establishes that the overpayment of pension in 
question was created because the veteran began receiving 
monthly Social Security benefits, but did not notify VA that 
he had been awarded the SSA benefits.  The veteran does not 
contend that there was any reason for creation of the debt 
other than his failure to notify VA of the SSA income.  The 
evidence also includes an accounting showing how VA reached 
its determination of the amount of the debt.  The veteran has 
not contested the calculation of the amount of the debt or 
the validity of the debt.  The debt was validly created.  

The veteran's representative raised a contention, in the 
April 2007 Informal Hearing Presentation, that the portion of 
the overpayment created in June 2002 through August 2002 was 
due to VA's delay in notifying the veteran that it had become 
aware of the veteran's income after it learned of that income 
in May 2002.  The Board finds that the lapse of time of three 
months in notifying the veteran that it had learned of his 
income does not constitute sole administrative error 
warranting reduction in the calculated amount of the 
overpayment, as the veteran could have notified VA at any 
time during that period of his receipt of income.  No issue 
regarding the calculation or validity of the debt is before 
the Board on appeal.  

Entitlement to waiver

In November 1999, the veteran was notified that he had been 
awarded pension benefits.  That award notice advised the 
veteran that the award was based on his report that he had no 
income from earnings, from Social Security, from retirement, 
or from any other source.  At the bottom of the first page of 
that award notice, under a heading entitled "Your 
Responsibilities," set out in bold print, the letter advised 
the veteran to tell VA right away of any of several possible 
occurrences.  The first item listed as an occurrence the 
veteran should report to VA advised that the veteran should 
tell VA if "your income changes, for example, if Social 
Security benefits are granted."  (Emphasis in original.)  
That award letter was accompanied by VA Form 21-8768, which 
also advised the veteran of his responsibilities to advise VA 
of changes in income.  

In February 2003, as part of his request for waiver of the 
overpayment, the veteran provided a statement indicating that 
his initial report to VA that he had no SSA income was 
accurate, as he had applied for SSA benefits and improved 
pension benefits at about the same time, and had not been 
approved for SSA benefits when the VA pension was awarded.  

In June 2003, the veteran provided a Financial Status Report 
(FSR) showing that his monthly income, which consisted of his 
SSA benefits and VA compensation of $103 monthly, for a 10 
percent disability, exceeded his monthly expenses by $42, 
without listing expenses for clothing or medications.  Since 
that time, however, the veteran has been awarded an increase 
in his disability compensation.  The record establishes that 
his disability compensation has increased to $466 monthly.  
The veteran's Social Security benefits, together with the 
disability compensation administered by VA, are slightly in 
excess of $1,600 per month.  

The veteran testified, at his November 2004 hearing, that his 
monthly expenses consist of a mortgage payment ($528), 
utilities ($130, on a fixed monthly fee plan), food ($300), 
medications ($100), vehicle upkeep and use (averaging $100), 
phone, cell phone and cable for television and computer 
access ($200), and credit card debt monthly payment ($140).  
These expenses total $1400 monthly.  The veteran's assets 
include his home, which he is buying, and his vehicle.  

In September 2003, the Committee on Waivers denied the 
request for waiver, and explained that waiver was precluded 
because the veteran's failure to notify VA of his SSA income 
indicated "bad faith" on the veteran's part.  In his 
September 2003 disagreement with that denial, the veteran 
stated he did not intend to seek unjust enrichment.  

At a personal hearing conducted in November 2004, the veteran 
testified that he did not dispute the amount of the monthly 
Social Security benefits used to calculate his overpayment.  
He did, however, dispute the Committee's determination that 
the overpayment was created because of bad faith on his part.  
Rather, he testified that his failure to report his income to 
VA was entirely inadvertent.  He testified that he did not 
recall reading in the pension award letter that he should 
report changes in his income.  

He testified that, if he did receive any information, either 
in the initial notice of award of pension or any subsequent 
letter about his pension, advising him to report changes in 
income, he probably did not read it.  He testified that he 
believed, based on information provided to him by SSA 
personnel and service officers, that he was entitled to the 
benefits he was receiving, and was told that he did not need 
to report receipt of SSA income to VA.  He reiterated that he 
did not in any way intend to defraud the government. 

The veteran contends that this failure does not demonstrate 
"bad faith" so as to preclude waiver of the overpayment.  
As noted above, for purposes of determinations involving 
waivers of overpayment, bad faith is generally defined as 
unfair or deceptive dealing by one who seeks to gain at 
another's expense.  There need not be an actual fraudulent 
intent, but merely intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2).

The evidence establishes that the veteran is literate, able 
to communicate well, and has sufficient vision to read VA 
notices and communications to him.  The evidence also 
establishes that the veteran was not limited, such as through 
physical difficulties or lack of transportation, to seeking 
advice from SSA or veterans service officers.  Rather, the 
evidence clearly establishes that the veteran had the 
capacity to read notices from VA, obtain additional 
information from VA when his circumstances changed, or obtain 
copies of notices sent to him if he lost those notices.  The 
veteran's statements reflect that he was aware that he should 
read communications from VA about his benefits.  

However, the Board is not convinced that the veteran's 
failure to read VA's instructions to him or notify VA of his 
additional income establishes "bad faith" within the 
meaning of the definition applicable to the request for 
waiver of the debt at issue.  See 38 C.F.R. § 1.965(b)(2).  

Once the Board determines that the veteran's request for 
waiver of an overpayment is not precluded by reason of bad 
faith, it must determine whether recovery of the indebtedness 
at issue would be against the principles of equity and good 
conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  In evaluating whether consideration of the equity and 
good conscience standard necessitates a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  See 
Ridings, 6 Vet. App. at 546.

The Board finds that the veteran is solely at fault in the 
creation of this debt.  He failed to inform VA promptly of 
his correct income for the time period in question.  
Therefore, the veteran's actions are the sole factor in the 
creation of this debt, and VA bears no fault.  

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran and determined that collection of this debt would not 
deprive the veteran of basic necessities.  The veteran's June 
2003 Financial Status Report, as updated during his November 
2004 and with consideration of his current level of 
disability compensation benefits, shows that his income is 
approximately $200 more each monthly than his regular monthly 
bills, so, at least in months when he has no emergency 
expenditures, he is able to pay at least a limited amount 
toward his overpayment debt.  

The Board further notes that at least $200 of his monthly 
recurring bill are for a telephone, a cell phone in addition 
to the telephone, and cable TV and computer access, which the 
Board does not find to be basic necessities.  Moreover, the 
veteran's debt has been reduced from more than $16,000 to 
slightly less than $12,000, as of June 2005.  This represents 
payment of approximately $1,000 per year toward the debt.  
The fact that the veteran has been able to reduce the debt 
without being deprived of basic necessities establishes that 
the veteran should be able to continue to reduce the debt, 
although certainly the debt reduction must be undertaken 
slowly, with a low monthly repayment amount.  .

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as the 
veteran's benefits, with his disability compensation and 
Social Security benefits considered together, provide an 
income sufficient for the veteran's necessities.  The Board 
finds that failure to continue to make restitution to the 
government would result in an unfair gain to the debtor of 
$11,962, the amount of the overpayment which remains unpaid.  

The evidence does not show that the debtor changed position 
to his detriment due to his reliance upon the receipt of the 
VA pension benefits when he was receiving those payments.  
The Board has balanced these factors, and has specifically 
considered the veteran's fault in the creation of the 
overpayment in that he did not promptly report his actual 
income, and the veteran's financial situation, in finding 
that recovery would not be contrary to equity and good 
conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the remaining 
overpayment indebtedness in the amount of $11,962.00.  The 
end result is not unduly favorable or adverse to either the 
Government or the veteran, and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  See 38 U.S.C.A. § 5107(b). 




ORDER

The appeal for waiver of recovery of Department of Veterans 
Affairs improved pension benefits in the calculated initial 
amount of $16,278.00, reduced by repayment through withheld 
benefits to $11,962.00 as of June 2005, is denied.  




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


